DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Please note that the Examiner for this application has changed. Future correspondence should be directed to ALEXANDRA F CONNORS, Art Unit 1632, whose contact information can be found below. 
Status of Claims
Applicant’s amendment and response filed 03/21/2022 has been received and entered into the case record. 
Claims 36-61 are pending in the application.
Claims 61 and 59 are withdrawn as being drawn to a non-elected invention. 
Claims 40, 42, 44, 45, 47, 50-52, 54, and 60 are amended. 
Claims 36-58 and 60 are examined on the merits.

Claim Objections
Claims 60 are objected to because of the following informalities:  
Claim 60 recites “of at least 2, or at least 3, at least 5, or at least 10, or at least 50 fold…”, this is a typographical error as an additional “or” should be inserted before “at least 5 fold.”
Appropriate correction is required.

Claim Interpretation
Claim 37 recites “wherein the suspension of the original population of cells is washed and res-suspended as a washed and/or single cell suspension prior to the in vitro depletion.” The in vitro depletion is interpreted as the in vitro immuno-depletion disclosed in independent claim 36 since that is the only in vitro depletion recited in claim.
Claim 60 recites “wherein the portion of cells in the cell product expressing at least one surface antigen of a group of surface antigens characteristic of hematopoietic is reduced by a factor…” Hematopoietic is interpreted as indicating hematopoietic cells, which is consistent with the rest of claim 60.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 36-61 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 36 recites the term “[stem].” This renders the metes and bounds of the invention  as it is unclear what the brackets indicate. If the brackets are utilized in order to give an example, exemplary language renders the metes and bounds indefinite as it is unclear whether the limitations are part of the claimed invention See MPEP § 2173.05(d). It is unclear if the invention is directed towards only non-hematopoietic stem cells or both non-hematopoietic stem cells and non-hematopoietic progenitor cells. Additionally, claim 36 recites a “tissue donation” which renders the claim indefinite as the specification only discloses that the “tissue donation” is any tissue comprising non-hematopoietic stem cells with a preferred tissue being bone marrow (p. 5, lines 5-7) and provides no definition for the “tissue donation” to particularly point out the invention. 
	Claims 40 and 45 recite the terms “limiting conditions” and “limiting incubation conditions”. However, the specification does not provide a specific, limiting definition of either “limiting conditions” or “limiting incubation conditions”, nor are these terms defined  in the art or recognized to have a consistent definition. The specification teaches that limiting the degree of cell depletion is also referred to as depletion under limiting conditions (Specification page 19, lines 31-33).  However, the specification does not teach what breadth is intended to be encompassed by “limiting conditions”. Therefore, it is unclear how the terms “limiting conditions” and “limiting incubation conditions” are intended to limit the claimed invention. As such, the metes and bounds of the claimed invention are unclear.
	For purposes of examination, “limiting conditions” and “limiting incubation conditions” are interpreted as any conditions which affect immuno-depletion. 
	Claim 46 recites that primary antibodies were incubated according to “standard incubating conditions”. However, the specification fails to provide a specific, limiting definition for “standard incubating conditions” and the term does not have a specific definition in the art. The specification states that standard incubating conditions may refer to conditions which comply with the specifications by the manufacturer of the antibodies or may be determined in that the binding probability and/or the contact efficiency and/or the binding strength are optimized for maximal saturation while keeping non-specific binding at a reasonably low level (Specification page 22, lines 9-18). However, the “may refer” language suggests that the breadth of standard incubating conditions is not limited to this interpretation. As such, it is unclear how the phrase “standard incubating conditions” is intended to limit the claimed invention. Therefore, the metes and bounds of the claimed invention are unclear. 
For purposes of examination, “standard incubating conditions” are interpreted as any conditions allowing for a primary antibody to bind to its target antigen.
Claim 60 recites the term “tissue probe.” However, the specification does not provide a definition for this term, nor is it an art recognized term in regards to obtaining tissue. As the specification discloses bone marrow as exemplary tissue, it is interpreted for the purposes of examination that the tissue is obtained via biopsy as is it is known in the art to collect samples via biopsy.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 36-39, 41-44, and 50-58 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Centeno (WO2007087519; IDS filed 12/05/2019) as evidenced by Shaikh et al. (2012. Blood Cell: An Overview of Studies in Hematology, Chapter 4) Shin et al. (2011. Immune Netw. 11(2): 114-122), R&D Systems (Human CD45 Antibody, MAB1430 (2021)), ThermoFisher Scientific. (CD45 Monoclonal Antibody (30-F11) Cat.12-0451-82 (2021)), Kayis et al. (AMIA Annu Symp Proc. 2012;2012:456-462), Abcam (Indirect flow cytometry protocol (2016)) and Abcam (Introduction to flow cytometry (2016); hereinafter referred to as Introduction to flow cytometry)
Regarding claims 36 and 57, Centeno teaches a method for obtaining mesenchymal stem cells (i.e. non-hematopoietic stem cells) and other bone marrow stromal cells by negatively selecting hematopoietic cells expressing CD19, CD14, CD34 and CD45 from bone marrow for autologous transplantation (Abstract, Claims 1 and 4). Centeno further teaches that their experimental techniques are described to determine which bone marrow cells should be removed via negative selection to generate a helper cell population most likely to regenerate tissues (Abstract). They teach that bone marrow can be collected from the patient (i.e. tissue donation in the form of a suspension of cells), centrifuged to separate the cells from plasma, and then subjected to an isolation column or device containing antibodies to the specific cells which need to be removed by negative selection (i.e. immuno-depletion) (Page 9, paragraph 0021). Centeno teaches that the negative selection column includes antibodies against antigens such as CD14, CD19, CD34 and CD45 (Page 9-10, paragraph 0021 and 0023; Page 14, bullet e). Targeting these cell markers as well as others disclosed for negative selection results in a population comprised primarily of mesenchymal stem cells (MSCs, i.e. non-hematopoietic stem cells/multipotent stem cells) and other bone marrow stromal cells while cells such as lymphocytes, monocytes, and granulocytes (i.e. hematopoietic cells) and CD34+ heme progenitors are removed from the cell population as they are positive for CD19, CD14, CD34, and CD45(Page 14, bullet e; Claims 1, 6 and 14, paragraph 0004). Though page 14 states it excludes all non-MSCs, within the context, it excludes all hematopoietic lineage progenitor cells within the sample and therefore MSCs and other cells which are non-hematopoietic remain. As evidenced by Shaikh et al., the pluripotent stem cells in bone marrow do not have the surface antigen markers of CD14, CD19, CD34, and CD45 which are negatively selected in the method of Centeno and thus the resulting cell product would have pluripotent stem cells in the non-hematopoietic stem cells (Table 2). 
Regarding claim 37, Centeno teaches that negative selection can be achieved through fluorescence activated cell sorting (Page 12, paragraph 0027; Page 13-14, example 1). It was well known in the art prior to the effective filing date of the claimed invention that cells are washed prior to fluorescence activated cell sorting (i.e. washed before in vitro immuno-depletion), as evidenced by Abcam (General procedure, step 1). 
Regarding claims 38 and 42-43, Centeno teaches that negative selection can occur through the use of immunoadsorption techniques where antibodies bind to the surface antigens present on cells (i.e. immune-labeling) (Page 3, paragraph 0008). The antibodies are attached to a surface of either a bead, heavier chain of molecules, or a magnetic particle (i.e. magnetic tag) (Page 3, paragraph 0008). Centeno teaches that negative selection columns can be prepared using beads, microspheres, microbeads, alginate gels, and/or magnetic separation technologies (Page 9, paragraph 0023). Additionally, Centeno teaches that cell isolation can be achieved by using a fluorescence activated cell sorter with antibodies targeting CD14, CD11a, CD45, glycophorin A, CD3, CD19, CD34, CD39, and CD66b (i.e. antibody conjugated to a fluorescent tag) (Page 9-10, paragraphs 0021 and 0023; Page 12, paragraph 0027; Page 13-14, example 1). Additionally, antibody based fluorescence activated cell sorting (FACS) is accomplished through either direct (one antibody conjugated to a fluorescent tag) or indirect (primary antibody binds to target antigen, fluorescently tagged secondary antibody binds to primary antibody) labeling, as evidenced by Introduction to flow cytometry (Page 8, Antibody staining). 
Regarding claim 39, Centeno teaches that antibodies are attached to a surface of either a bead, heavy chain of molecules, or a magnetic particle, indicating that the immuno-labeling procedure in their method utilized direct immuno-labeling (Page 3, paragraph 0008). Additionally, Centeno teaches that negative selection can be achieved through fluorescence activated cell sorting (Page 12, paragraph 0027; Page 13-14, example 1). It was well known in the art, prior to the effective filing date of the claimed invention that florescence activated cell sorting can be accomplished through either direct (one antibody conjugated to a fluorescent tag) or indirect (primary antibody binds to target antigen, fluorescently tagged secondary antibody binds to primary antibody), as evidenced by Introduction to flow cytometry (Page 8, Antibody staining).
Regarding claims 41 and 44, Centeno teaches that cell isolation can be achieved by using a fluorescence activated cell sorter with antibodies targeting CD14, CD11a, CD45, glycophorin A, CD3, CD19, CD34, CD39, and CD66b (i.e. antibody conjugated to a fluorescent tag) (Page 9-10, paragraphs 0021 and 0023; Page 12, paragraph 0027; Page 13-14, example 1). Antibody based fluorescence activated cell sorting (FACS) is accomplished through either direct (one antibody conjugated to a fluorescent tag) or indirect (primary antibody binds to target antigen, fluorescently tagged secondary antibody binds to primary antibody) labeling, as evidenced by Introduction to flow cytometry (Page 8, Antibody staining). In the case of indirect staining (i.e. labeling), the primary antibody lacking a fluorophore first binds to its specific antigen, then a secondary antibody carrying a fluorophore binds (i.e. conjugates) to the primary antibody, as evidenced by Introduction to flow cytometry (Page 8, Antibody staining). Furthermore, during FACS when a primary antibody is incubated with a sample of cells the cells are centrifuged and washed to remove any excess primary antibody, as evidenced by Abcam (Page 2, step 6). The cell population is then incubated with a fluorescently labeled secondary antibody (i.e. tag conjugated secondary antibody) which binds to the primary antibody, as evidenced by Introduction to flow cytometry (Page 8, Antibody staining) and Abcam (Page 2, step-8).
Therefore, the teachings of Centeno that negative selection can be achieved through fluorescence activated cell sorting are considered to meet the limitations of claims 41 and 44.
	 Regarding claim 50, Centeno teaches that their method is intended for operating room staff in a clinical setting to isolate a MSC population during the same surgical procedure as transplantation (Abstract). As the length of surgeries are under 10 hours, as evidenced by Kayis et al. (Fig. 1 of Kayis et al), the teachings of Centeno are considered to meet the claimed limitation.
	Regarding claim 51, Centeno teaches that several surface antigens can be used for negative selection, including CD14, CD11a, CD45, glycophorin A, CD3, CD19, CD34, CD39, and CD66b (Page 13-14, example 1). 
	Regarding claims 52 and 53, Centeno teaches that the negative selection column could include antibodies against antigens such as CD31 and CD14, or against CD14, CD11a, CD45, glycophorin A, CD3, CD19, CD34, CD39, and CD66b (Page 9-10, paragraphs 0021 and 0023; Page 14, bullet e). It is a property of CD45 antibodies to bind multiple, or all, isoforms of a CD45 antigen, as evidenced by R&D systems (entire document), ThermoFisher (entire document), and Shin et al (Abstract). As Centeno teaches the removal of cells expressing a CD45 antigen using antibody-based methods, the teachings of Centeno also encompass the removal of all CD45 isoforms. 
	Regarding claims 54 and 55, Centeno teaches that the bone marrow is harvested from a patient (Page 9, paragraph 0021), inherently, the cell product obtained from the bone marrow is autologous to the patient as the patient was the source of the sample.
	Regarding claim 56, Centeno teaches that the bone marrow which is utilized to provide cells which are sorted into the targeted cell product are harvested from a donor in need of cartilage repair in order to be put back in as an autologous transplant (Claim 1). This is for the purpose of at least one of degenerated interverbetral discs, spinal joints, or peripheral joints (i.e. lost or damaged tissue) (Claim 6).
	Regarding claim 58, the pharmaceutical composition comprises the product produced by the method of claim 36. As claim 36 is anticipated by Centeno, so is its product and thus the pharmaceutical formulation comprising said product. No further limitations which provide structure are recited in claim 58 and therefore the method recited in claim 36 will yield both the product of claim 57 and the pharmaceutical formulation of claim 58.
	The invention as a whole is anticipated by Centeno.
	
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 36-45 and 47-60 are rejected under 35 U.S.C. 103 as being unpatentable over Centeno (WO2007087519; IDS filed 12/05/2019) as evidenced by Shaikh et al. (2012. Blood Cell: An Overview of Studies in Hematology, Chapter 4) Shin et al. (2011. Immune Netw. 11(2): 114-122), R&D Systems (Human CD45 Antibody, MAB1430 (2021)), ThermoFisher Scientific. (CD45 Monoclonal Antibody (30-F11) Cat.12-0451-82 (2021)), Kayis et al. (AMIA Annu Symp Proc. 2012;2012:456-462), Abcam (Indirect flow cytometry protocol (2016)) and Abcam (Introduction to flow cytometry (2016); hereinafter referred to as Introduction to flow cytometry)  and in view of Basu et al. (J Vis Exp. 2010;(41):1546)
	
Regarding claims 36 and 57, Centeno teaches a method for obtaining mesenchymal stem cells (i.e. non-hematopoietic stem cells and other bone marrow stromal cells as well as negatively selecting hematopoietic cells expressing CD19, CD14, CD34 and CD45from bone marrow to remove from the population for autologous transplantation (Abstract, Claims 1 and 4). Centeno further teaches that their experimental techniques are described to determine which bone marrow cells should be removed via negative selection to generate a helper cell population most likely to regenerate tissues (Abstract). They teach that bone marrow can be collected from the patient (i.e. tissue donation in the form of a suspension of cells), centrifuged to separate the cells from plasma, and then subjected to an isolation column or device containing antibodies to the specific cells which need to be removed by negative selection (i.e. immuno-depletion) (Page 9, paragraph 0021). Centeno teaches that the negative selection column includes antibodies against antigens such as CD14, CD19, CD34 and CD45 (Page 9-10, paragraph 0021 and 0023; Page 14, bullet e). Targeting these cell markers as well as others disclosed for negative selection results in a population comprised primarily of mesenchymal stem cells (MSCs, i.e. non-hematopoietic stem cells/multipotent stem cells) and other bone marrow stromal cells while cells such as lymphocytes, monocytes, and granulocytes (i.e. hematopoietic cells) and CD34+ heme progenitors are removed from the cell population as they are positive for CD19, CD14, CD34, and CD45(Page 14, bullet e; Claims 1, 6 and 14, paragraph 0004). Though page 14 states it excludes all non-MSCs, within the context, it excludes all hematopoietic lineage progenitor cells within the sample and therefore MSCs and other cells which are non-hematopoietic remain. As evidenced by Shaikh et al., the pluripotent stem cells in bone marrow do not have the surface antigen markers of CD14, CD19, CD34, and CD45 which are negatively selected in the method of Centeno and thus the resulting cell product would have pluripotent stem cells in the non-hematopoietic stem cells (Table 2). 
Regarding claim 37, Centeno teaches that negative selection can be achieved through fluorescence activated cell sorting (Page 12, paragraph 0027; Page 13-14, example 1). It was well known in the art prior to the effective filing date of the claimed invention that cells are washed prior to fluorescence activated cell sorting (i.e. washed before in vitro immuno-depletion), as evidenced by Abcam (General procedure, step 1). 
Regarding claim 38 and 42-43, Centeno teaches that negative selection can occur through the use of immunoadsorption techniques where antibodies bind to the surface antigens present on cells (i.e. immune-labeling) (Page 3, paragraph 0008). The antibodies are attached to a surface of either a bead, heavier chain of molecules, or a magnetic particle (i.e. magnetic tag) (Page 3, paragraph 0008). Centeno teaches that negative selection columns can be prepared using beads, microspheres, microbeads, alginate gels, and/or magnetic separation technologies (Page 9, paragraph 0023). Additionally, Centeno teaches that cell isolation can be achieved by using a fluorescence activated cell sorter (i.e. antibody conjugated to a fluorescent tag) (Page 12, paragraph 0027; Page 13-14, example 1). 
Regarding claim 39, Centeno teaches that antibodies are attached to a surface of either a bead, heavy chain of molecules, or a magnetic particle, indicating that the immuno-labeling procedure in their method utilized direct immuno-labeling (Page 3, paragraph 0008). Additionally, Centeno teaches that negative selection can be achieved through fluorescence activated cell sorting (Page 12, paragraph 0027; Page 13-14, example 1). It was well known in the art prior to the effective filing date of the claimed invention that florescence activated cell sorting can be accomplished through either direct (one antibody conjugated to a fluorescent tag) or indirect (primary antibody binds to target antigen, fluorescently tagged secondary antibody binds to primary antibody), as evidenced by Introduction to flow cytometry (Page 8, Antibody staining).
Regarding claim 44, Centeno teaches that cell isolation can be achieved by using a fluorescence activated cell sorter with antibodies targeting CD14, CD11a, CD45, glycophorin A, CD3, CD19, CD34, CD39, and CD66b (i.e. antibody conjugated to a fluorescent tag) (Page 9-10, paragraphs 0021 and 0023; Page 12, paragraph 0027; Page 13-14, example 1). Antibody based fluorescence activated cell sorting (FACS) is accomplished through either direct (one antibody conjugated to a fluorescent tag) or indirect (primary antibody binds to target antigen, fluorescently tagged secondary antibody binds to primary antibody) labeling, as evidenced by Introduction to flow cytometry (Page 8, Antibody staining). In the case of indirect staining (i.e. labeling), the primary antibody lacking a fluorophore first binds to its specific antigen, then a secondary antibody carrying a fluorophore binds (i.e. conjugates) to the primary antibody, as evidenced by Introduction to flow cytometry (Page 8, Antibody staining). Furthermore, during FACS when a primary antibody is incubated with a sample of cells the cells are centrifuged and washed to remove any excess primary antibody, as evidenced by Abcam (Page 2, step 6). The cell population is then incubated with a fluorescently labeled secondary antibody (i.e. tag conjugated secondary antibody) which binds to the primary antibody, as evidenced by Introduction to flow cytometry (Page 8, Antibody staining) and Abcam (Page 2, step-8).	
Regarding claim 47, Centeno teaches that the negative selection method could include antibodies against antigens such as CD14, CD11a, CD45, glycophorin A, CD3, CD19, CD34, CD39, and CD66b (Page 9-10, paragraph 0021 and 0023; Page 14, bullet e).
	Regarding claim 49, Centeno teaches that the negative selection method could include antibodies against antigens such as CD14, CD11a, CD45, glycophorin A, CD3, CD19, CD34, CD39, and CD66b (Page 9-10, paragraph 0021 and 0023; Page 14, bullet e). Centeno teaches that negative selection columns can be prepared using beads, microspheres, microbeads, alginate gels, and/or magnetic separation technologies (Page 9, paragraph 0023). Additionally, Centeno teaches that cell isolation can be achieved by using a fluorescence activated cell sorter (i.e. antibody conjugated to a fluorescent tag) (Page 12, paragraph 0027; Page 13-14, example 1).
	Regarding claim 60, Centeno teaches a method for isolating mesenchymal stem cells (i.e. non-hematopoietic stem cells) from bone marrow for therapeutic use (Abstract). They teach that bone marrow can be collected from the patient (i.e. tissue probe), centrifuged to separate the cells from plasma, and then subjected to an isolation column or device containing antibodies to the specific cells which need to be removed by negative selection (i.e. immuno-depletion) (Page 9, paragraph 0021). Centeno teaches that the  method targets CD14, CD11a, CD45, glycophorin A, CD3, CD19, CD34, CD39, and CD66b for negative selection which results in a population comprised primarily of mesenchymal stem cells (MSCs, i.e. non-hematopoietic stem cells) (Page 14, bullet e). As Centeno teaches the removal of cells expressing a CD45 antigen using antibody-based methods, the teachings of Centeno also encompass the removal of all CD45 isoforms as evidenced by R&D systems (entire document), ThermoFisher (entire document), and Shin et al (Abstract). As evidenced by Shaikh et al., the pluripotent stem cells in bone marrow do not have the surface antigen markers of CD14, CD34, and CD45 which are negatively selected in the method of Centeno and thus the resulting cell product would have pluripotent stem cells in the non-hematopoietic stem cells (Table 2).
	However, Centeno fails to teach wherein the immuno-labeling procedure and/or separation procedure of the immuno-depletion is performed under limiting conditions, wherein the limiting conditions favor the depletion of cells from the original population of cells which have a higher number of selected surface-antigen-specific antibodies bound per cell compared to cells which have a lower number of such selected antibodies bound per cell, wherein one or both of the following conditions is applied: wherein, in the direct immuno-labeling procedure, limiting incubation conditions allow for only a partial saturation of the antigenic binding sites of the selected surface antigens on the cells by tag-conjugated antibodies, or wherein, in the separation procedure, conditions are adjusted such that cells which are labeled with two or more tags are removed from the original cell population whereas cells comprising fewer tags remain in the original cell population (claim 40). 
Additionally, Centeno fails to teach wherein one or more steps of the immuno-labeling procedure of the immuno-depletion is performed under limiting conditions, wherein the limiting conditions favor the depletion of cells from the original population of cells which have a higher number of selected surface-antigen-specific antibodies bound per cell compared to cells which have a lower number of such selected antibodies bound per cell,
	wherein one or more of the following conditions is applied:
	in the first step of the indirect immunolabeling procedure, limiting conditions allow for only a partial saturation of the antigenic binding sites of the selected surface antigens on the cells by the primary antibodies, or 
in the second step of the indirect immuno-labeling procedure, limiting incubation conditions allow for only a partial saturation of the antigenic binding sites of the primary antibodies by the tag- conjugated secondary antibodies, or
in the first step of the indirect immuno-labeling, standard incubation conditions are applied to allow for a maximized saturation of the selected surface antigenic binding sites while minimizing unspecific binding of the primary antibodies to the cells and in the second step of the indirect immuno- labeling limiting incubation conditions allow for only a partial saturation of the antigenic binding sites on the primary antibodies by the tag-conjugated secondary antibodies, or
 in the first step of the indirect immuno-labeling limiting incubation conditions are adjusted to allow for only a partial saturation of the selected surface antigenic binding sites on the cells, and in the second step of the indirect immuno-labeling standard incubation conditions allow for a maximized saturation of the antigenic binding sites on the primary antibodies in the original cell population (claim 45).
Furthermore, Centeno fails to teach wherein the step of in vitro immuno-depletion comprises only a partial saturation of antigenic binding sites of at least one of the selected surface antigens (Claim 47), wherein the partial saturation of the antigenic binding sites is achieved by reducing the contact efficiency between antibody and antigen or by reducing the binding probability or by reducing the binding strength between antibody and antigen (Claim 48).
Centeno fails to teach wherein the in vitro immuno-depletion comprises an immuno-labeling procedure for labeling the cells expressing at least one surface antigen of the group of selected surface antigens, wherein the immuno-labeling is performed in at least two stages, wherein in a first stage cells are labeled with antibodies against selected surface antigens except for antibodies against CD34, and wherein in a second stage performed after the first stage, cells are labeled with antibodies against CD34 (claim 49).
Lastly, Centeno fails to teach wherein the in vitro depletion of hematopoietic cells in an original population of cells results in a reduction of at least one hematopoietic surface antigen by a factor of at least 2, 3, 5, 10, or 50 in the final cell preparation when compared to the original population of cells (claim 60).
	Regarding claims 40, 45, 47, and 48, Basu et al teaches that experimental and clinical studies often require highly purified cell populations (Abstract). Fluorescence activated cell sorting (FACS) is a technique of choice to purify cell populations of a known phenotype (Abstract). They teach that FACS is the preferred method when very high purity of the desired population is required, when the target cell population expresses a very low level of the identifying marker, or when separation is based on differential marker density (Abstract; Discussion paragraph 01). Basu et al further teaches that negative selection is also possible using FACS (Abstract). 
In their example method, Basu et al teaches that, during sorting, gating tools and subsetting methods should be used to define the populations of interest (Page 2, step 13). Once the gates have been determined, the gates can be selected for sorting the cells into external collection tubes (Page 2, steps 13-14). Examples, of pre-sort and post-sort staining are shown by Fig. 1 of Basu et al. (Page 3, Fig. 1). Fig. 1A demonstrates that the fluorescent signal between two populations does not have a distinct cut off, and that some partial overlap may exist (i.e. some cells are either partially saturated or express lower levels of antigen; Claim 47) (Fig. 1A). Additionally, Fig.1A shows that cells which demonstrated higher fluorescent signals for the antigen B220 (i.e. more antigens or higher saturation of antigens) were preferentially separated from those with low or no signal (Bottom left quadrant of Fig. 1A). As mentioned above, Basu et al teaches that FACS can also be used for negative selection, therefore the opposite conditions could also be applied in Fig. 1 (i.e. retaining cells with low B220 staining and removing those with high B220 staining) (Abstract; Fig. 1).  Basu et al also teaches that for multicolor staining, antibody selection is a critical step and fluorochromes are chosen based on the detection system, brightness of fluorophores, and the expression level of target antigens (Discussion, paragraph 03). Lastly, Basu et al teaches that once the antibodies have been chosen, their activity should be optimized by performing a titration analysis (i.e. incubating the cells under limiting conditions for both primary and secondary antibodies) (Discussion, paragraph 05). This step is important as the use of suboptimal concentrations of staining can result in poor separation of the desired cell population while the use of high concentrations increases the chance for non-specific staining (Discussion, paragraph 05).
As antibody binding to a target antigen is partially dependent on the concentration of the antibody, performing a titration analysis would result in both the partial and complete saturation of antigenic binding sites (lower concentrations resulting in less saturation, higher concentrations resulting in greater saturation). This is true whether the immuno-labeling procedure is direct or indirect. As discussed above, the creation of gates for fluorescent intensity distinguishes between cell populations which have no or low fluorescent signal from those with high fluorescent signal (Discussion, paragraph 05). Therefore, cells which are labeled with less antibodies (low fluorescence) would be separated from those with more antibodies (high fluorescence). Lastly, as the separation of cells by FACS limits the cells which are sorted according to their fluorescent intensity FACS is carried out under limiting conditions.
It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the method of isolating MSCs taught by Centeno utilizing CD14, CD34, CD45 and CD19 as antigen markers for negative selection to include titrating the antibodies (i.e. immuno-label under limiting conditions) with a reasonable expectation of success. One of ordinary skill in the art would have been motivated to do so to find the optimal concentration of antibodies for distinguishing a target population of cells from an undesired cell population  (Basu et al.; Page 1, step 3). Additionally, it would have been prima facie obvious to one of ordinary skill in the art to modify the method of isolating MSCs taught by Centeno to include establishing fluorescent gates for cell sorting (i.e. immuno-depletion under limiting conditions) as taught by Basu et al. with a reasonable expectation of success. One of ordinary skill would have been motivated to do so to differentiate between a desired and undesired cell population, and to sort the cells accordingly (Basu et al.; Discussion, paragraph 05). 
Regarding claim 49, In addition to the teachings above, Basu et al teaches that prior to FACS a starting cell suspension can be enriched for a desired cell population by a bulk purification method such as magnetic sorting (Page 1, step 3). Basu et al teaches that introducing the additional enrichment step is beneficial because it can reduce sorting time (Page 1, step 3). 
It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the method of isolating MSCs taught by Centeno to include a bulk enrichment step (targeting a desired cell population to be retained or depleted) prior to further cell isolation and/or purification with a reasonable expectation of success. One of ordinary skill in the art would have been motivated to do so to reduce cell sorting time (Basu et al.; Page 1, step 3).
Regarding claim 50, Centeno teaches that their method is intended for operating room staff in a clinical setting to isolate a MSC population during the same surgical procedure as transplantation (Abstract). As the length of surgeries are under 10 hours, as evidenced by Kayis et al. (Fig. 1 of Kayis et al), the teachings of Centeno are considered to meet the claimed limitation.
	Regarding claim 51, Centeno teaches that several surface antigens can be used for negative selection, including CD14, CD11a, CD45, glycophorin A, CD3, CD19, CD34, CD39, and CD66b (Page 13-14, example 1). 
	Regarding claims 52 and 53, Centeno teaches that the negative selection column could include antibodies against antigens such as CD31 and CD14, or against CD14, CD11a, CD45, glycophorin A, CD3, CD19, CD34, CD39, and CD66b (Page 9-10, paragraphs 0021 and 0023; Page 14, bullet e). It is a property of CD45 antibodies to bind multiple, or all, isoforms of a CD45 antigen, as evidenced by R&D systems (entire document), ThermoFisher (entire document), and Shin et al (Abstract). As Centeno teaches the removal of cells expressing a CD45 antigen using antibody-based methods, the teachings of Centeno also encompass the removal of all CD45 isoforms. 
	Regarding claims 54 and 55, Centeno teaches that the bone marrow is harvested from a patient (Page 9, paragraph 0021), inherently, the cell product obtained from the bone marrow is autologous to the patient as the patient was the source of the sample.
Regarding claim 56, Centeno teaches that the bone marrow which is utilized to provide cells which are sorted into the targeted cell product are harvested from a donor in need of cartilage repair in order to be put back in as an autologous transplant (Claim 1). This is for the purpose of at least one of degenerated interverbetral discs, spinal joints, or peripheral joints (i.e. lost or damaged tissue) (Claim 6).
	Regarding claim 58, the pharmaceutical composition comprises the product produced by the method of claim 36. As claim 36 is anticipated by Centeno, so is its product and thus the pharmaceutical formulation comprising said product. No further limitations which provide structure are recited in claim 58 and therefore the method recited in claim 36 will yield both the product of claim 57 and the pharmaceutical formulation of claim 58.
Regarding claim 60, In addition to the teachings above, Basu et al teaches that FACS is a highly sophisticated technique for purifying cell populations of interest, in which a very high purity (95-100%) of the sorted population can be obtained (Discussion, paragraph 01). As an example, they teach that TCRβ+ B220- cells were separated from TCRβ-B220+ cells using FACS (Fig. 1A). Following cell sorting, the population of TCRβ+ B220- cells was reduced by a factor of 59.5 (Fig. 1A).
It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the method of Centeno which negatively selects CD19, CD14, CD34 and CD45 to confirm that the presence of a cell population expressing at least one hematopoietic marker was reduced by a factor of at least 2 to 50 with a reasonable expectation of success. One of ordinary skill in the art would have been motivated to do so to confirm that the isolated cell population was free of undesired cells (such as hematopoietic cells) and therefore enriched for the desired population (such as MSCs) (Basu et al.; Discussion, paragraph 05) Additionally, one would expect this reduction as Basu et al. demonstrated the reduction of one undesired cell population by a factor of 59.5. (Fig 1A). 
Therefore the invention would be prima facie obvious to one of ordinary skill in the art at the time of the effective filing date.

Claim 46 is  rejected under 35 U.S.C. 103 as being unpatentable over Centeno (supra) as evidenced by Shaikh et al. (supra) Shin et al. (supra), R&D Systems (supra) ThermoFisher Scientific. (supra), Kayis et al. (supra),  and in view of Basu et al. (supra), Abcam (supra),Abcam (Introduction to flow cytometry (supra)) and in view of Basu et al. (supra) as applied to claims 36-45 and 47-60 above, and further in view of Koguchi et al. (J Vis Exp. 2016;(108):e53485.)
As discussed above in the 103 rejection of claims 36-45, 47-55 and 57-60, Centeno, Basu et al. and evidentiary references provide teachings for a method of preparing a cell product comprising non-hematopoietic stem cells comprising non-hematopoietic progenitor cells, multipotent cells, and pluripotent cells from bone marrow in a patient via immune-depletion of CD19, CD14, CD34 and CD45 family isoforms. 
However, Centeno and Basu et al fail to teach wherein, in the first step of the immuno-labeling, the cell population is incubated with primary antibodies against at least 3 different selected surface antigens at the same time, and each of the primary antibodies is incubated according to standard incubation conditions (claim 46).
Koguchi et al teaches a method for preparing antibody cocktails for immunophenotypic analysis of human peripheral blood with flow cytometry (Abstract). They teach that antibody cocktails (i.e. a mixture of multiple antibodies) used in the clinical laboratory are typically less complex and available pre-titered and pre-mixed from the manufacturer (Introduction, paragraph 03). Only a single transfer of pre-mixed antibody cocktail is then required (Introduction, paragraph 03). They further teach that in a research setting, antibody cocktails of 10-16 antibodies are typical (introduction, paragraph 03). Once the antibody cocktail is prepared it can be mixed with a sample of cells for labeling (Page 5, steps 14-22). 
It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the method of isolating MSCs taught by Centeno and Basu et al to include labeling cell populations by incubating them with multiple primary antibodies with a reasonable expectation of success. One of ordinary skill in the art would have been motivated to do so to as Koguchi et al. teaches that antibody cocktails (i.e. a mixture of multiple antibodies) used in the clinical laboratory are typically less complex and available pre-titered and pre-mixed from the manufacturer (Introduction, paragraph 03). Only a single transfer of pre-mixed antibody cocktail is then required (Introduction, paragraph 03).
Therefore the invention would be prima facie obvious to one of ordinary skill in the art at the time of the effective filing date.



Response to Arguments
Applicant’s arguments and amendments filed 03/21/2022 regarding the 112(b) rejection with respect to claims 42, 44, 47, 50, 51, 52, 54-56 and 60, the antecedent basis and separation procedure of 45, and 112(d) have been fully considered and are persuasive.  Thus the rejection of 112(b) has been modified to address the withstanding rejections of 40, 45, and 46 and the 112(d) rejection has been withdrawn.
Applicant's arguments filed 03/21/2022 have been fully considered but they are not persuasive regarding the 112(b) rejection of claims 40, 45 and 46. 
In response to the 112(b) rejection regarding claims 40 and 45, Applicant argues that the “limiting conditions” and “limiting incubation conditions” are described at paragraphs described at paragraphs [0109], [0110], and [0217] of the Specification, and therefore the rejection should be withdrawn. 
In response to the 112(b) rejection regarding claim 46, Applicant argues that “standard incubating conditions” has a definition at paragraph [0117], and [0212] describes standard incubation conditions as those being specified by the Examiner as well as indicating that the language “may refer” refers to the several alternative definitions provided. Applicant argues that the rejection should be withdrawn.
While Examiner agrees that the specification does mention these terms, however the claims do not distinctly claim the invention nor is a definition of these claims provided in the specification. The mention of conditions in the specification does not allow an artisan to know the metes and bounds of the invention as the specific parameters of the conditions are not recited in the claims and the specification does not provide definitions nor guidance as to what a “limiting incubation condition” or “standard incubating condition” is in the present invention, but possibilities as to what it is as seen in paragraph [0238-0241] and thus the claims are indefinite. 
Applicant's arguments filed 03/21/2022 have been fully considered but they are not persuasive regarding the 102 and 103 rejections of the previous Office Action set forth 09/20/2021.
Applicant argues that negatively selecting the surface antigens of at least one of the group comprising at least CD14, CD34, CD45, and CD45RA is unique selection of surface antigens used for depletion of undesired cells in order to obtain a therapeutically active cell product. As it is novel, no prior art teaches it and furthermore, neither Centeno nor any reference cited discloses the use of at least two family members of the CD45 antigen family (CD45 and CD45RA) for the depletion of undesired cells in a method of preparation of a therapeutically active cell product.
	Firstly, Examiner acknowledges that while the heading of the 102 rejection , claim 60 was not addressed and is therefore believed to be a typo. However, claim 60 is addressed in the 103 rejection and therefore still stands as rejected. 
	Secondly, in regards to Applicant’s arguments, as shown in the above arguments, Centeno teaches negative selection of antigen surface markers of CD14, CD34, and CD45 in bone marrow cells (Abstract, Example 1, Cell Sort #6). Although it does not explicitly say the isoforms of the antigen family, inherently, an antibody which binds to CD45 generally, would bind to all members of the CD45 antigen family including CD45. 
Therefore Centeno reads on the limitations of independent claims 40 and 60 and the 102 and 103 rejections are maintained. 
Additionally, new rejections have been set forth in the current office action as well as modifications made to fully address the limitations of the present claim set, therefore the action will be non-final.  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRA F CONNORS whose telephone number is (571)272-7010. The examiner can normally be reached Monday - Friday (8AM-5PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER PARAS can be reached on (571) 272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.F.C./Examiner, Art Unit 1632                                                                                                                                                                                                        

/TAEYOON KIM/Primary Examiner, Art Unit 1632